DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the reply filed on November 19, 2021 as supplemented/replaced by the reply filed on April 22, 2022. 
Receipt of the corrected applicant’s interview summary filed on April 22, 2022 relating to the applicant-initiated telephonic interview held on November 18, 2021 is acknowledged and found to be generally accurate and acceptable by the examiner. 
Receipt and entry of the amendments to the claims filed on April 22, 2021 are acknowledged.
Claims 1 through 4, 6, 7, and 19 through 28 are pending in the instant application. Of these, claims 1 through 4, 6, 7, and 19 through 23 are all amended, either directly or indirectly, whereas claims 24 through 28 are new. 
Response to Arguments
Applicant’s arguments filed on April 22, 2022 with respect to the patentability of the claims have been considered, and are found to be persuasive in that these arguments (when coupled with the corresponding amendments to the claims), overcome and render the previous prior art rejections of the claims (i.e., prior to amendment) moot. 
Also, upon reconsideration, the examiner finds that the content of paragraph [0030] of the original specification, when taken in combination with the content of paragraph [0041] as relied upon by applicant, supports the conclusion that the newly added limitations in the claims indeed do not constitute new matter.
Claim Objections
Claims 24 through 28 are objected to because of the following informalities: the limitations “a second door position at which the door outside the housing as to cover the outlet” [claim 24, lines 12-13] appears to have one or more words missing therefrom and should be replaced with “a second door position at which the door is outside the housing so as to cover the outlet” or similar IF appropriate.  Claims 25 through 28 are objected to as depending from claim 24. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 4, 6, 7, and 19 through 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the newly added limitations “a second blade position at which the blade is arranged in parallel with a blowing direction of the heat-exchanged air” [claim 1, lines 7-8; claim 19, lines 6-7] and “a second blade position at which the blade is arranged in parallel with a blowing direction of the heat-exchanged air” [claim 24, lines 7-8] render indefinite the metes and bounds of protection sought by independent claims 1, 19, and 24 and by all claims depending therefrom. In particular, it is not at all clear to which particular direction “a blowing direction of the heat-exchanged air” is intended to refer because no particular direction is specified in the claims (or elsewhere) for the heat-exchanged air and therefore “a blowing direction of the heat-exchanged air” could refer to any number of different blowing directions, which may also be variable and/or non-existing (i.e., when the fan blowing the air is off). The aforementioned claim limitations thus attempt to qualify the orientation of the second blade position by relating this orientation to a variable and undefined air flow direction, thus rendering the orientation of the second blade position indeterminate and the claims indefinite with regard to the scope of protection sought. 
Any claim not specifically mentioned is at least rejected as being dependent on a rejected claim.
Allowable Subject Matter
Claims 1 through 4, 6, 7, and 19 through 28 would be allowable if rewritten or amended without patentably significant broadening to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show nor reasonably suggest, in combination, a rotatable blade inside an air conditioning housing for controlling the air flow through an outlet from the air conditioning housing and a door including a plurality of holes where the door is specifically configured, disposed, and operable as recited in the base claims of the instant application and by all claims depending therefrom.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763